In an action, inter alia, for a judgment declaring that the plaintiffs are the lawful owners, by adverse possession, of a certain parcel of real property, the plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Suffolk County (Lama, J.), entered August 14, 1995, as, upon a jury verdict in favor of the defendants Dennis Berde and Virginia Berde, dismissed the complaint insofar as asserted against them.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs’ contention, the verdict in favor of the defendants Dennis Berde and Virginia Berde was not against the weight of the evidence, as the jury’s determination was supported by a fair interpretation of the evidence presented (see, Lolik v Big V Supermarkets, 86 NY2d 744, 746; McGinnis v 52 Assn. for Handicapped, 232 AD2d 534).
The plaintiffs’ remaining contentions are unpreserved for appellate review. Ritter, J. P., Pizzuto, Altman and Krausman, JJ., concur.